DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Currently, claims 1-18 are pending and under examination.

Specification
The use of the term Tween 20 (e.g. page 9, paragraph 0035), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 9, the recitation “becomes” should be --become--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 3 is vague and indefinite because of the use of acronyms: i.e.PBS or PBST.  Although the terms may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The terms should be defined in their first instance. 
           Claim 9 is vague and indefinite because it is unclear how non-functionalized microspheres work within the presently recited claim.  Claim 1 as currently recited requires that the magnetic microspheres are structured or arranged to bind to specific preselected antigens.  The specification fails to provide a specific definition for non-functionalized and only appears to have a disclosure of “plain polystyrene microspheres” (paragraph 0025) which are a part of immunomagnetic separation and thus would appear to have an antibody involved.  A plain polystyrene bead would appear to mean that it consists of polystyrene and does not have any magnetic materials or any functionalized molecules such as antibodies, polymer moieties, nucleic acids etc. which allow for the microspheres to specifically bind to an antigen.  Thus, it would appear that plain polystyrene would not provide for specifically binding to the antigen and would not be magnetic when it consists of polystyrene.  Also, applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
           Claim 10 the recitation “plain polystyrene” is vague and indefinite because the term “plain” is a relative term which renders the claim indefinite.  The term "plain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Claim 14, the recitation “(lipo)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  
Claim 18 is vague and indefinite in reciting “a swab/surface” because it is unclear if the Applicant intends only a swab or surface; if applicant intends a surface that has been swabbed or if applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
Claim 18 the recitation “rinse” is vague and indefinite. The specification fails to provide a definition for the term and it is unclear what the applicant is referring to.  Thus, the metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqi (US 6,033,574) in view of Bin Kingombe et al (US 2010/0144005).
Siddiqi discloses a method for mixing and separation of magnetic particles for the purpose of isolating substances of interest from a non-magnetic liquid test medium (e.g. col 1, lines 14-17, col 6, lines 10-37, col 7, line 18 – col 11).  Siddiqi discloses that the magnetic particles are functionalized with an affinity ligand (e.g. col 10, lines 25-32).  Siddiqi discloses that the substance to be isolated can be an antigen, antibodies (immunoglobulins), proteins or bacteria (e.g. col 10, lines 33-54).  Siddiqi discloses the method comprises adding magnetic particles that are structured and arranged to bind to antigens in the sample and precipitating the bound antigen or bacteria out of the mixture after binding has occurred and forming a precipitate and a supernatant and removing (discarding) the supernatant and isolating the precipitate to produce a prepared sample (e.g. (e.g. col 1, lines 14-17, col 6, lines 10-37, col 7, line 18 – col 11, col 14, lines 5-20).  Siddiqi discloses that the magnetic particles can be paramagnetic particles in the size range of 0.1 – 300 um and can comprise iron oxide (col 2, lines 44-67, col 12, lines 18-25, col 10, line 55 – col 11, line 13 and col 13, lines 8-9).
Siddiqi differs from the instant invention in failing to teach homogenizing and incubating with an enrichment media.  Siddiqi also fails to teach the magnetic particles have different preselected formulations.  Siddiqi also fails to teach the mixture comprises a nonionic surfactant (as recited in claims 5-6).
Bin Kingombe et al teaches that it is known and conventional in the art when isolating bacteria from a food sample to have a container comprising enrichment media for selectively enriching microorganism of interest and to also homogenize the sample (e.g. para 0016, para 0062).  Bin Kingombe et al discloses that the enrichment media can be a broth (solution) (e.g. para 0016).  Bin Kingombe et al also teaches that it is known and conventional to provide a mixture of the immunomagnetic particles comprising different antibodies specific for different species of microorganisms of interest (e.g. para 0022).  Bin Kingombe et al teaches the enrichment broth can comprise Tween 80 (nonionic surfactant) (e.g. para 0059, Table 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate an enrichment media, homogenizing, and a mixture of magnetic particles into a container of appropriate size into the method of Siddiqi because Bin Kingombe et al teaches that it is known and conventional in the art when isolating bacteria to have enrichment media, homogenizing steps and a mixture of magnetic particles into a container that is large enough to contain the components and thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating an enrichment media, homogenizing, and a mixture of magnetic particles into a container of appropriate size into the method of Siddiqi for the isolation of bacteria in a food sample.  
          With respect to the average diameter of the microspheres as recited in the instant claims.  The optimum average diameter can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claims 1-2, 5-8, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al (US 2010/0144005) in view of a’Brassard (US 2005/0013741) and further in view of Siddiqi (US 6,033,574).
 Bin Kingombe et al discloses a method of isolating microorganisms from samples such as food (e.g. abstract, para’s 0010-0014).  Bin Kingombe et al discloses the method can comprise homogenizing and incubating the sample with an enrichment media such as a liquid broth (solution) (e.g. para’s 0010-0014, 0016, 0062).  Bin Kingombe et al discloses adding magnetic particles to this mixture wherein the magnetic particles can bind to the microorganisms (e.g. para’s 0016-0023).  Bin Kingombe et al discloses that a mixture of the immunomagnetic particles comprising different antibodies specific for different species of microorganisms of interest can be utilzed (e.g. para 0022).  Bin Kingombe et al discloses precipitating the magnetic particles bound to the microorganisms to form a precipitate and supernatant (para’s 0004 0010-0014, 0016, 0062 and Figures 1 and 5 A-B).  Bin Kingombe et al discloses isolating the precipitate to produce a prepared sample (e.g. para’s 0032, 0069-0070, 0092).  Bin Kingombe et al disclose the magnetic particles can comprise iron oxide (e.g. para 0020).  Bin Kingombe et al discloses that after recovering the magnetic particles with bound microorganisms, the magnetic particles may be washed in a washing buffer and then collecting the particles with the magnet (e.g. para 0033).  Bin Kingombe et al teaches the enrichment broth can comprise Tween 80 (nonionic surfactant) (e.g. para 0059, Table 1).
Bin Kingombe et al differs from the instant invention in failing to specifically teach discarding the supernatant.
a’Brassard teaches that it is known and conventional in the art that when supernatant can be discarded (e.g. para 0008).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to discard the supernatant in the method of Bin Kingombe et al because a’Brassard teaches that it is known and conventional in the art to discard supernatant.  Further, one of ordinary skill in the art would recognize that when the magnetic particles are removed in the method of Bin KIngombe et al that the supernatant is not going to be utilized and thus it is well within the realm of one of ordinary skill in the art to discard the supernatant once the magnetic particles having the bound material has been removed.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success discarding the supernatant in the method of Bin Kingombe et al.
Bin Kingombe et al and a’Brassard differ from the instant invention in failing to specifically teach the magnetic particles are microspheres.
Siddiqi teaches that it is known and conventional in the art to utilize magnetic particles which are microspheres.  Siddiqi discloses that the magnetic particles can be paramagnetic particles in the size range of 0.1 – 300 um and can comprise iron oxide (col 2, lines 44-67, col 12, lines 18-25, col 10, line 55 – col 11, line 13 and col 13, lines 8-9).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate magnetic particles such as taught by Siddiqi into the modified method of Bin Kingombe et al because Siddiqi teaches that it is well known and conventional in the art to utilize magnetic microspheres for the isolation of bacteria and thus one of ordinary skill in the art would have a reasonable expectation of success incorporating magnetic particles such as taught by Siddiqi into the modified method of Bin Kingombe et al. 
             With respect to the average diameter of the microspheres as recited in the instant claims.  The optimum average diameter can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al in view of a’Brassard and Siddiqi as applied to claims 1-2, 5-8 and 11-13 above, and further in view of Reidt et al (JALA April 2011, pages 157-164).
See above for the teachings of Bin Kingombe et al., a’Brassard and Siddiqi.
Bin Kingombe et al., a’Brassard and Siddiqi differ from the instant invention in failing teach the wash buffer comprises PBS.
Reidt et al teaches that it is known and conventional in the art to utilize a wash buffer comprising PBS on concentration particles after a magnetic separation has been performed.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PBS wash buffer such as taught by Reidt et al into the modified method of Bin Kingombe et al because Bin Kingombe et al specifically teaches that after recovering the magnetic particles with bound microorganisms, the magnetic particles may be washed in a washing buffer.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PBS wash buffer such as taught by Reidt et al into the modified method of Bin Kingombe et al. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al in view of a’Brassard and Siddiqi as applied to claims 1-2, 5-8 and 11-13 above, and further in view of Loessner (US 2004/0197833).
See above for the teachings of Bin Kingombe et al., a’Brassard and Siddiqi.
Bin Kingombe et al., a’Brassard and Siddiqi differ from the instant invention in failing teach the solution is a buffer solution.
 Loessner teaches that it is known and conventional in the art to add PBST to an enrichment culture (e.g. para 0348).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate PBST such as taught by Loessner into the modified method of Bin Kingombe et al because Loessner shows that it is well known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating PBST into the modified method of Bin Kingombe et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al in view of a’Brassard and Siddiqi as applied to claims 1-2, 5-8 and 11-13 above, and further in view of Ugolin et al (US 2008/0182758).
See above for the teachings of Bin Kingombe et al., a’Brassard and Siddiqi.
Bin Kingombe et al., a’Brassard and Siddiqi differ from the instant invention in failing teach the microspheres are non-functionalized.
Ugolin et al discloses that it is known and conventional in the art that magnetic polystyrene particles may be utilized to adsorb proteins in a sample (e.g. para’s 0230-0238).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate magnetic polystyrene particles such as taught by Ugolin et al into the modified method of Bin Kingombe et al because Ugolin et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating magnetic polystyrene particles such as taught by Ugolin et al into the modified method of Bin Kingombe.  Further, the claims are indefinite in relation to the currently recited non-functionalized particles and the “plain polystyrene beads” (see 112(b) rejections supra).  Thus, for the reasons stated supra the combination of Bin Kingombe et al  a’Brassard, Siddiqi and Ugolin et al read on the instantly recited claims.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al in view of a’Brassard and Siddiqi as applied to claims 1-2, 5-8 and 11-13 above, and further in view of  Abbott et al (US 2006/0252031).
See above for the teachings of Bin Kingombe et al., a’Brassard and Siddiqi.
Bin Kingombe et al., a’Brassard and Siddiqi differ from the instant invention in failing teach the sample is structured and arranged for use in liquid crystal diagnostics.
Abbott et al teaches that it is known and conventional in the art to of detection of an analyte of interest such as bacteria to prepared and arrange a sample having immobilized binding partners to magnetic particles in liquid crystal diagnostic for the detection of bacteria (e.g. abstract, para’s 0004-0012, 0038-0039, 0080, 0086, 0214-0218).  Abbot et al teaches that this provides for a technique which allows for lower costs, less reliance on biological systems, less reliance on use of labile, expensive reagents, less complexity in execution, decreased hands-on time required for processing the same and execution of the assay, minimal technical proficiency for running assays and interpreting results, miniaturization and portability of equipment, automation, and an increase in multiplexing capability (e.g. para 0007).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate sample preparation and reagents and liquid crystal diagnostics for the detection of bacteria into the modified method of Bin Kingombe et al because Abbot et al shows that it is known and conventional and also teaches that this provides for a technique which allows for lower costs, less reliance on biological systems, less reliance on use of labile, expensive reagents, less complexity in execution, decreased hands-on time required for processing the same and execution of the assay, minimal technical proficiency for running assays and interpreting results, miniaturization and portability of equipment, automation, and an increase in multiplexing capability.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating sample preparation and reagents and liquid crystal diagnostics for the detection of bacteria into the modified method of Bin Kingombe et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bin Kingombe et al in view of a’Brassard and Siddiqi as applied to claims 1-2, 5-8 and 11-13 above, and further in view of Weidemaier et al (US 2015/0118688).
See above for the teachings of Bin Kingombe et al., a’Brassard and Siddiqi.
Bin Kingombe et al., a’Brassard and Siddiqi differ from the instant invention in failing to specifically teach the sample is beef or a swab.
Weidemaier et al teaches that it is known in the art when isolating microorganisms that a beef sample or swab sample can be utilized (e.g. abstract, para’s 0128, 0279, 0356).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a beef sample or swab sample such as taught by Weidemaier et al into the modified method of Bin Kingombe et al because Weidemaier et al shows that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a beef sample or swab sample such as taught by Weidemaier et al into the modified method of Bin Kingombe et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,119,014 . Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 11,119,014 are directed to a method for preparing a sample containing multiple target analytes of antigenic materials for detection of the analytes comprising homogenizing and incubating a sample with enrichment media; adding magnetic microspheres having different preselected formulations; precipitating the antigenic materials out; discarding supernatant and isolating the precipitate to produce the prepared sample and one of ordinary skill in the art would recognize that the more specific and detailed steps of US 11,119,014 would encompass the more generic claims of the current application.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GARY COUNTS/           Primary Examiner, Art Unit 1641